Case 3:19-cv-01200-RDM-DB Document 12 Filed 09/08/20 Page 1 of 6

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

BERNARD ADJEI,
Civil No. 3:19-cv-1200
Petitioner
(Judge Mariani)
V.
Warden SCOTT FINLEY,
Respondent

MEMORANDUM

Presently before the Court is Petitioner, Bernard Adjei’s (“Adjei”) motion for
reconsideration (Doc. 11) of this Court’s November 1, 2019, Memorandum and Order,
(Docs. 9, 10) dismissing the above captioned petition for writ of habeas corpus, for
Petitioner's failure to exhaust administrative remedies prior to filing the instant action.
Based on the following, Adjei’s motion for reconsideration (Doc. 11) will be denied.
L. Background

Petitioner, Adjei, has a projected release date of August 10, 2021, via good conduct
time release. (Doc. 6-2, Sentence Monitoring Computation Data).

On July 15, 2019, Petitioner filed the instant petition for writ of habeas corpus, in
which he alleges that the BOP erred in its decision that his previous robbery offense
precludes him from receiving a sentence reduction of up to twelve months after completing

the Residential Drug Abuse Program (RDAP). (Doc. 1). As relief, Adjei requests that the
Case 3:19-cv-01200-RDM-DB Document 12 Filed 09/08/20 Page 2 of 6

BOP’s decision be overturned so that he will be eligible for a sentence reduction upon
successful completion of RDAP.  /d.

A search of the BOP’s administrative remedy database reveals that during his
current sentence in BOP custody, Petitioner has filed two administrative remedies, and
while both concerned entry into the RDAP, neither concerned Petitioner's request for a
sentence reduction and neither remedy was exhausted. (See Doc. 6-2 at 9, Administrative
Remedy Generalized Retrieval).

On June 3, 2019, Adjei filed Administrative Remedy Number 980000 R1, requesting
to participate in the RDAP program. /d. This remedy was rejected on June 6, 2019 for
filing at the wrong level. Id.

On July 3, 2019, Adjei filed Administrative Remedy Number 983155 F1 also
concerning RDAP. /d. This remedy was rejected on that same date because Adfjei did
not first attempt informal resolution by submitting his request through his counselor or other
authorized person prior to filing a formal administrative remedy request. /d. Neither of
these remedies pertained to a request for sentence reduction. /d. Adjei did not appeal
either response or further pursue either of these administrative remedies. /d. Adjei has
not filed any other remedies while in BOP custody, regarding any subject matter. /d.

By Memorandum and Order dated November 1, 2019, this Court dismissed
Petitioner's action for failing to exhaust administrative remedies prior to filing the action,

finding, inter alia, that Adjei, himself admitted that he did not exhaust his administrative
Case 3:19-cv-01200-RDM-DB Document 12 Filed 09/08/20 Page 3 of 6

remedies, arguing that he “will have completed RDAP before the appellate process is
complete”. (Doc. 1 at 8).

On December 12, 2019, Petitioner filed a motion for reconsideration. (Doc. 11).
ll. Legal Standard

“The purpose of a motion for reconsideration is to correct manifest errors of law or
fact or to present newly discovered evidence.” Harsco v. Ziotnicki, 779 F.2d 906, 909 (3d
Cir. 1985). “Accordingly, a judgment may be altered or amended if the party seeking
reconsideration shows at least one of the following grounds: (1) an intervening change in
the controlling law; (2) the availability of new evidence that was not available when the court
granted the motion for summary judgment; or (3) the need to correct a clear error of law or
fact or to prevent manifest injustice.” Howard Hess Dental Labs. Inc. v. Dentsply Intern.,
Inc., 602 F.3d 237, 251 (3d Cir. 2010) (quoting Max’s Seafood Café ex rel. Lou-Ann, Inc. v.
Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)); Chesapeake Appalachia, LLC v. Scott
Petroleum, LLC, 73 F. Supp. 3d 488, 491 (M.D. Pa. 2014) (Generally, reconsideration
motions should be granted sparingly.); Cont’! Cas. Co. v. Diversified Indus., Inc., 884 F.
Supp. 937, 943 (E.D. Pa. 1995). “The standard for granting a motion for reconsideration is
a stringent one . . . [A] mere disagreement with the court does not translate into a clear error

of law.” Chesapeake Appalachia, LLC, 73 F. Supp. 3d at 491.
Case 3:19-cv-01200-RDM-DB Document 12 Filed 09/08/20 Page 4 of 6

lll. Discussion

Adjei argues that “the Court is in error when it provided that Adjei did not appeal the
response or further pursue either administrative remedies.” (Doc. 11 at 3). In support of
his argument, Petitioner submits an August 5, 2019 Request for Administrative Remedy, in
which he claims that “a BP-8 was turned in to Counselor Bainbridge on July 5, 2019,
however, no response was ever received” and Petitioner claims that the decision to
“preclude [him] from “being eligible for time off [his] sentence for completing RDAP should
be reversed.” (Doc. 11-1 at 7-8). Additionally, Petitioner submits an August 22, 2019
response from Warden Finley informing him that his “eligibility for 3621¢e early release
benefits was reviewed by the DSCC and on 01/09/2019 it was determined that [Petitioner's]
offense history meets one of the above criteria’, precluding you from 3621e early release.”

Although there is no statutory exhaustion requirement attached to habeas petitions
brought pursuant to 28 U.S.C. § 2241, a federal prisoner must exhaust his administrative
remedies prior to filing a § 2241 petition. See Small v. Camden County, 728 F.3d 265, 269
(3d Cir. 2013); Callwood v. Enos, 230 F.3d 627, 634 (3d Cir. 2000); Moscato v. Fed. Bureau
of Prisons, 98 F.3d 757, 760 (3d Cir. 1996) (emphasis added). This mandate “has
developed through decisional law in applying principles of comity and federalism’ to claims

brought under § 2241. Schandelmeier v. Cunningham, 819 F.2d 52, 53 (3d Cir. 1986).

 

1 The Warden’s response sets forth the categories of inmates’ ineligibility for early release,
pursuant to Program Statement 5331.02, Early Release Procedures under 18 U.S.C. § 3621(e).
(Doc. 11-1 at 9).
Case 3:19-cv-01200-RDM-DB Document 12 Filed 09/08/20 Page 5 of 6

Giving an agency the opportunity to correct its errors is a central purpose of the exhaustion
requirement. See Woodford v. Ngo, 548 U.S. 81, 89 (2006). The Supreme Court has
explained that:

Because exhaustion requirements are designed to deal with parties who do not

want to exhaust, administrative law creates an incentive for these parties to do

what they would otherwise prefer not to do, namely, to give the agency a fair

and full opportunity to adjudicate their claims. Administrative law does this by

requiring proper exhaustion of administrative remedies, which means using all

steps that the agency holds out and doing so properly (so that the agency

addresses the issues on the merits).
Id. (citations and internal quotation marks removed). In order for a prisoner to exhaust his
administrative remedies, he must comply with 28 C.F.R. § 542.10 et seq., otherwise, the
habeas petition should be dismissed. Arias v. U.S. Parole Comm'n, 648 F.2d 196, 199 (3d
Cir. 1981) (requiring federal prisoner to exhaust administrative remedies before bringing
claim under § 2241) (emphasis added). Exhaustion is not required, however, if there is no
opportunity to obtain adequate redress; if the issue presented only pertains to statutory
construction; or if the prisoner makes an affirmative showing of futility. Gambino v. Morris,
134 F.3d 156, 171 (3d Cir. 1998); Schandelmeier, 819 F.2d at 53; Bradshaw v. Carlson, 682
F.2d 1050, 1052 (3d Cir. 1981).

The Court notes that the Petitioner's action was filed on July 15, 2019. (Doc. 1).
The record before the Court at the time of its November 1, 2019 Memorandum and Order,

dismissing Petitioner's action for failure to exhaust administrative remedies, revealed only

Administrative Remedies filed on June 3, 2019 and July 3, 2019, prior to July 15, 2019, the
Case 3:19-cv-01200-RDM-DB Document 12 Filed 09/08/20 Page 6 of 6

date the petition was filed. The Petitioner's submissions in support of his motion for
reconsideration demonstrate that he failed to exhaust his administrative remedies prior to
filing the instant action on July 15, 2019. Petitioner does not contend that exhaustion
should be excused based on any of the above factors. Instead, he argues that he has
exhausted his administrative remedies. The record before the Court, however, establishes
otherwise. Thus, Petitioner's motion fails to meet the narrowly-defined factors governing
motions for reconsideration, as it does not identify an intervening change in controlling law,
provide any evidence that was not previously available to this Court, or show the need to
correct a clear error of law or fact or prevent manifest injustice. Petitioner's own exhibits
demonstrate that this Court correctly concluded that Petitioner failed to exhaust
administrative remedies prior to filing the instant action.

Accordingly, this Court finds that its Memorandum and Order of November 1, 2019,
is not troubled by manifest errors of law or fact and Petitioner has not presented anything
new, which if previously presented, might have affected our decision. Consequently, the
motion for reconsideration will be denied.

A separate Order shall issue.

 

Robert D. Mariani
United States District Judge
